                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

ZMM, by and through Lawanda Woodall,                                                                 PLAINTIFF
Next Friend

V.                                                                                 NO. 4:19-CV-1-DMB-DAS

NANCY A. BERRYHILL,
Commissioner of Social Security                                                                    DEFENDANT


                                                     ORDER

         On May 13, 2019, United States Magistrate David A. Sanders issued a Report and

Recommendation recommending that the Commissioner of Social Security’s motion to dismiss be

granted and ZMM’s complaint be dismissed. Doc. #11. No objections to the Report and

Recommendation were filed.

         Under 28 U.S.C § 636(b)(1)(C), “[a] judge of the court shall make a de novo determination

of those portions of the report … to which objection is made.” “[W]here there is no objection, the

Court need only determine whether the report and recommendation is clearly erroneous or contrary

to law.” United States v. Alaniz, 278 F. Supp. 3d 944, 948 (S.D. Tex. 2017) (citing United States

v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)).

         Because this Court finds that the Report and Recommendation is neither clearly erroneous1

nor contrary to law, the Report and Recommendation [11] is ADOPTED as the order of this Court;




1
  The Report and Recommendation contains a typographical error in stating, “The plaintiff has submitted an affidavit
claiming that the Appeals Council decision was not mailed October 27, 2019 ….” Doc. #11 at 1 (emphasis added).
The plaintiff’s response to the motion to dismiss, supported by affidavit, states that “[t]he Appeals Council’s notice
… was not postmarked until October 27, 2018.” Doc. #9 (emphasis added). This typographical error, however, does
not affect or change the Report and Recommendation’s ultimate substantive conclusion which this Court adopts. See
Ambros v. Mississippi, No. 1:15-cv-240, 2016 WL 2869791, at *1 n. 1 (S.D. Miss. May 17, 2016) (noting a
typographical error by the magistrate judge that “has no bearing on the substance of the Report and Recommendation
and does not alter the result in this case.”).
the Commissioner’s motion to dismiss [7] is GRANTED; and this case is DISMISSED. A final

judgment will be separately issued.

       SO ORDERED, this 16th day of October, 2019.

                                               /s/Debra M. Brown
                                               UNITED STATES DISTRICT JUDGE




                                           2
